Exhibit 10.01
Annual Bonus Plan
(as amended and restated through
October 15, 2008)

 



--------------------------------------------------------------------------------



 



Valero Energy Corporation
Annual Bonus Plan
Table of Contents

                  Article   Topic   Page   1    
Definitions
    2          
 
          2    
Administration
    3          
 
          3    
Participation
    4          
 
          4    
Determination of Bonus Awards
    4          
 
          5    
Bonus Targets
    5          
 
          6    
Form of Payment
    5          
 
          7    
Miscellaneous Terms and Provisions
  6

1



--------------------------------------------------------------------------------



 



INTRODUCTION
The Valero Energy Corporation Annual Bonus Plan (hereinafter referred to as the
“Plan”) has been established for the purpose of providing bonus compensation to
eligible employees of Valero Energy Corporation and its Affiliates (hereinafter
collectively referred to as the “Company”). The Company intends and desires to
create individual performance incentive by providing bonus compensation awards
based upon individual contributions to Company profitability. Such bonus
compensation is intended to encourage levels of individual performance that will
assure focus by employees on continued Company profitability. It is further
intended that when added to other forms of compensation the bonus compensation
awards will result in total compensation to employees in amounts that are
competitive when Company performance is compared to peer organizations.
Article 1 — Definitions
For purposes of the Plan, unless the context requires otherwise, the following
terms should have the meanings set forth below.

1.1   “Affiliate” means (a) any entity that, directly or indirectly through one
or more intermediaries, is controlled by the Company and (b) any entity in which
the Company has a significant equity interest, in each case determined by the
Committee.   1.2   “Board” means the Board of Directors of the Company.   1.3  
“Bonus Target” means a percentage established to represent a normal or average
bonus percentage determined through competitive survey analysis and based on
each position’s relative importance to the overall financial success of the
Company.   1.4   “Committee” means the Compensation Committee of the Board.  
1.5   “Company” means Valero Energy Corporation and its Affiliates.   1.6  
“Discretionary Adjustment Factor” means the authority of the Committee:

(i) to determine whether to award a bonus to an individual;
(ii) to adjust the Company’s total calculated bonus awards upward or downward by
up to a maximum 25 percentage points or 25 percent of the amount of the Bonus
Target earned, whichever is higher.
(iii) to adjust or award the bonus amounts payable to subgroups of Participants
(e.g., retail Participants, refining Participants) in greater or lesser
percentages than amounts to be paid to other Participants;
all such discretion to be based upon such factors as the Committee deems
appropriate.

2



--------------------------------------------------------------------------------



 



1.7   “Employee” means an employee of the Company.   1.8   “Fair Market Value”
means, with respect to any property (including, without limitation, any shares,
units or other securities), the fair market value of such property determined by
such methods or procedures as shall be established from time to time by the
Committee. Notwithstanding the foregoing, unless otherwise determined by the
Committee, the Fair Market Value of Company shares on a given date for purposes
of the Plan shall be the mean of the high and low sales prices of the shares on
the New York Stock Exchange Consolidated Exchange as reported in the
consolidation transaction reporting system on such date or, if such Exchange is
not open for trading on such date, on the next following date when such Exchange
is open for trading.   1.9   “Participant” means an Employee who is selected by
the Committee to participate in the Plan.   1.10   “Peer Group” means those
companies in the petroleum and energy services industry sector designated by the
Committee as comparator companies which will be benchmarked for determining the
Company’s performance as measured by selected Performance Criteria.   1.11  
“Performance Criteria” means those performance measures approved by the
Compensation Committee that determine the level of Bonus Target to be earned,
subject to the Discretionary Adjustment Factor.   1.12   “Plan Year” means the
Company’s fiscal year.   1.13   “Plan” means the Valero Energy Corporation
Annual Bonus Plan.

Article 2 — Administration

2.1   The Plan shall be administered by the Committee. The Committee shall
consist of no less than three “Non-Employee Directors” (as defined in Rule 16b-3
under the Securities Exchange Act of 1934, as amended from time to time). In the
event the Committee fails to meet the foregoing criteria, then additional
non-employee persons shall be appointed by the Board for purposes of
administering this Plan so that the committee administering this Plan shall be
composed solely of three or more Non-Employee Directors.   2.2   The Committee
is empowered to:

  2.21   Review and approve all determinations relating to the eligibility of
Participants;     2.22   Make rules and regulations for the administration of
the Plan which are not inconsistent with the terms and provisions hereof;    
2.23   Construe all terms, provisions, conditions, and limitations of the Plan
in good faith. All such determinations shall be final and conclusive on all
parties of interest;

3



--------------------------------------------------------------------------------



 



  2.24   Review and approve determinations and computations concerning the
amounts to which any Participant or his beneficiary is entitled under the Plan;
    2.25   Select, employ, and compensate from time to time consultants,
accountants, attorneys and other agents as the Committee may deem necessary or
advisable for the proper and efficient administration of the Plan.

2.3   The foregoing list of express powers is not intended to be either complete
or exclusive, but the Committee shall, in addition, have such powers, whether or
not expressly authorized, that it may deem necessary, desirable, advisable, or
proper for the supervision and administration of the Plan. Except as otherwise
specifically provided herein, the decision or judgment of the Committee on any
question arising hereunder in connection with the exercise of any of its powers
shall be final, binding, and conclusive upon all parties concerned.   2.4   The
Committee shall have the responsibility of authorizing payment to each eligible
Participant and directing that such payment be disbursed by the Company.   2.5  
The Board or the Committee may, at any time, amend or terminate the Plan. Such
amendments or terminations may be made without the consent of the Participants.

Article 3 — Participation

3.1   The designation of Employees of the Company as Participants under the Plan
shall be approved by the Committee, and no Employee of the Company will have the
right to require the Committee to make him or her a Participant or to allow him
or her to remain a Participant under the Plan.

Article 4 — Determination of Bonus Awards

4.1   During the course of the Plan Year, the Committee shall review and approve
those Performance Criteria which the Committee believes will measure the
Company’s financial, shareholder, and/or operational performance for the
applicable Plan Year. The Performance Criteria will be developed by Company
management and submitted to the Committee for review and discussion. The
Committee may request Company management to provide threshold, target, and
maximum levels of performance for each Performance Criteria considered.   4.2  
The Company’s performance may be evaluated on an absolute basis by determining
the Company’s achievement versus a budgeted or pre-established level of
performance approved by the Committee. Likewise, the Company’s performance may
be evaluated by comparing the Company’s performance against a Peer Group’s
performance achievement for the same Performance Criteria.

4



--------------------------------------------------------------------------------



 



4.3   When the Performance Criteria are established and approved during the
course of the Plan Year, the Committee may elect to weight each of the
Performance Criteria based upon the strategic importance of the respective
Performance Criteria in consideration of the Company’s annual business plan. The
weightings of the Performance Criteria may change from one Plan Year to the
next.   4.4   In determining the Company’s performance during a measurement
period, Performance Criteria will be utilized. These Performance Criteria may be
modified, deleted, or added to from one Plan Year to the next as determined by
the Committee in its judgment and discretion.   4.5   Following the close of the
Plan Year, the Committee will evaluate the Company’s performance compared to the
Performance Criteria. The results of this evaluation will serve as the basis for
the determination of the amount of Bonus Target earned, which may range from
0 percent to as much as 200 percent of Participants’ Bonus Targets. At this
time, the Committee has the authority to consider an addition to or subtraction
from the bonus by applying a Discretionary Adjustment Factor (as defined in
Article 1.6) as the Committee may determine.   4.6   The Committee will normally
authorize the payment of bonus awards within two and one-half months (75 days)
after the close of the Plan Year. However, the Committee reserves the right to
accelerate the determination and payment of bonus awards prior to the completion
of the Plan Year based on the estimated or expected performance of the Company
for such Plan Year.

Article 5 — Bonus Targets

5.1   Bonus Targets for each position are established based upon competitive
survey data and the position’s relative importance to the overall financial
success of the Company. The Committee shall review and approve a Bonus Target
for each officer.   5.2   Each bonus award shall be calculated by using the
established Bonus Target for Participants in the Plan, adjusted by the results
of the Performance Criteria and the Discretionary Adjustment Factor. A
qualitative evaluation of a Participant’s performance may also be used to adjust
a Participant’s bonus award.

Article 6 — Form of Payment

6.1   Bonuses payable under the Plan shall be paid in the form of cash in whole
or in part or, if permitted under applicable NYSE and SEC rules and regulations,
in the form of common stock of the Company in whole or in part. Under the Plan,
if permitted under applicable NYSE and SEC rules and regulations, certain
Participants may also be provided with an election to purchase, at Fair Market
Value, common stock of the Company utilizing a pre-determined portion of their
bonus.

5



--------------------------------------------------------------------------------



 



6.2   With respect to Plan bonuses payable in part or in whole in shares of
common stock of the Company, a Participant may pay all or part of the amount of
any taxes required to be collected or withheld by the Company upon payment of
the Participant’s bonus by electing, before an established date prior to the
time of payment of the bonus, to have the Company withhold from the number of
common shares otherwise deliverable under the bonus a number of common shares
having a Fair Market Value on the established date not exceeding the amount of
the tax payment. However, for this purpose, federal income tax may be withheld
at the highest personal tax rate then in effect.   6.3   The Committee may
approve a deferral of the payment of bonuses with payment in whole at a later
date or in installments over a period of time. The length of time of deferral or
installment period will be determined at the discretion of the Committee in
accordance with applicable laws and regulations.

Article 7 — Miscellaneous Terms and Provisions

7.1   No Employee shall have any claim or right to be paid a bonus or any form
of award, and the award of a bonus will not be construed as giving a Participant
the right to be retained in the employ of the Company. Further, the Company
expressly reserves the right at any time to terminate the employment of any
Participant free from any liability under the Plan.   7.2   The validity,
construction, and effect of the Plan and any actions taken or relating to the
Plan shall be determined in accordance with the laws of the State of Texas and
applicable Federal law.   7.3   The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company, expressly to
assume and agree to perform the Company’s obligations under this Plan in the
same manner and to the same extent that the Company would be required to perform
them if no such succession had taken place. As used herein, the “Company” shall
mean the Company as hereinbefore defined and any aforesaid successor to its
business and/or assets.   7.4   No member of the Board or the Committee, nor any
officer or Employee of the Company acting on behalf of the Board or the
Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Board or the Committee and each and any officer or Employee of
the Company acting on their behalf shall, to the extent permitted by law, be
fully indemnified and protected by the Company in respect of any such action,
determination, or interpretation.   7.5   Notwithstanding anything in this Plan
to the contrary, if any Plan provision or bonus award under the Plan would
result in the imposition of an applicable tax under Section 409A of the Internal
Revenue Code of 1986, as amended, and related regulations and Treasury
pronouncements (“Section 409A”), that Plan provision or bonus award may be
reformed to avoid imposition of the applicable tax and no action taken to comply
with Section 409A shall be deemed to adversely affect the Participant’s rights
to an award.

6